Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157674(27)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157674
                                                                    COA: 342618
                                                                    Berrien CC: 1996-004163-FC
  TROY ALLEN HITE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2020
         a0323
                                                                               Clerk